                                                                          \fUlE~
     Case: 4:19-cr-00043-AGF Doc. #: 34 Filed: 08/29/19 Page: 1 of 3 PageID #: 70
                                                                        AUG~ 5 2019
                                                                                    U.S. DISTRICT-COURT
                                                                                  EASTERN DISTRICT OF MO
                                                                                        :'ST.LOUIS
                             UNITED STATES DISTRICTCOURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                Plaintiff,                        )
                                                  )
v.                                                ) No. Sl-4:19 CR 43 AGF NAB
                                                  )
                                                  )
CHARLES C. JONES,                                 )
                                                  )
                Defendant.                        )

                                   SUPERSEDING INFORMATION

                                              COUNT ONE

       The United States Attorney charges that:

         On or about October 13, 2018, in the County of St. Louis, within the Eastern District of

Missouri,

                                     . CHARLES C. JONES,

knowingly possessed a firearm, knowing he had previously been convicted in a court of law of

one or more crimes punishable by a term of imprisonment exceeding one year, and the firearm

previously traveled in interstate or foreign commerce during or prior to being in defendant's

possess10n.

         In violation of Title 18, United States Code, Section 922(g)(l).

                                             COUNT TWO

       The United States Attorney further charges that:

       On or about February 13, 2016, in the County of St. Louis, within the Eastern District of

Missouri,

                                      CHARLES C. JONES,
  Case: 4:19-cr-00043-AGF Doc. #: 34 Filed: 08/29/19 Page: 2 of 3 PageID #: 71



did knowingly and intentionally possess with intent to distribute a mixture or substance co.ntaining

adetectable amount of cocaine base (crack), a Schedule II narcotic controlled substance drug.
     In violatfon of Title 21, United States Code, Section 841(a)(l).

                                        COUNT THREE

      The United States Attorney further charges

       On or about February 13, 2016, in the County of St. Louis within the Eastern District of

Missouri,

                                     CHARLES C. JONES,

did knowingly and intentionally possess with intent to distribute a mixture or substance containing

a detectable amount of fentanyl, a Schedule II narcotic .controlled substance drug.

     In violation of Title 21, United States Code, Section 841(a)(l).




                                                     Respectfully submitted,




                                                 -
                                                                      HAN, #28958MO
                                                     Assistant United States Attorney
  Case: 4:19-cr-00043-AGF Doc. #: 34 Filed: 08/29/19 Page: 3 of 3 PageID #: 72



UNITED STATES OF AMERICA                        )
EASTERN DIVISION                                )
EASTERN DISTRICT OF MISSOURI                    )


     I, Thomas J. Mehan, Assistant United States Attorney for the Eastern District of Missouri,

being duly sworn, do say that the foregoing information is true as I verily believe.




                                      THOMAS J.   HAN, #28958MO
                                      ASSISTANT UNITED STATES ATTORNEY


     Subscribed and   swo~ to before me thisal~ay of August 2019'..
